Moyer, C.J.,
dissenting. I concur with the decision of the majority affirming appellant’s conviction for aggravated murder. However, for the following reasons, I would reverse the death sentence imposed by the trial court.
The majority concludes that the distraught juror exercised her own free will and that she agreed with the sentencing recommendations announced by the jury. However, while the juror in question did state that she agreed with the recommendations of the jury when individually polled by the court, the mental anguish she exhibited to the trial judge before the announcement of the jury recommendations required further inquiry into possible jury misconduct during the sentencing deliberations.
When speaking with the distraught juror in the hallway, the trial judge informed her that, as a juror, she was required to return to the courtroom if she had signed the verdict form. The juror responded, “Then I guess I have to, but I’m going crazy, I do not agree with any of the people in there. They’re all like— and you know, I cannot handle that pressure. You know, I cannot be around that, okay. Let’s just do it. Okay, I’m upset, I don’t want to do it. I cannot do it.”
Later, in the judge’s chambers, the juror made several references to the conduct of the other jurors participating in the sentencing deliberations. At one point she stated, “All right, all right, I will go in there, it’s just that, you know, I just — you know, the people are so rude and so mean I cannot stand it.” She went further to say, “Everyone is yelling at you, okay. All right, fine. Okay, I’m all right. I’m all right.”
The trial judge did take measures to ensure that the juror agreed with the verdict she indicated on the verdict form. However, it is apparent from the nature of her comments that she was extremely distraught over the events that had occurred during the sentencing deliberations. Her comments also suggested that the other jurors may have threatened or coerced her during the sentencing deliberations.
Evid.R. 606(B) strictly prohibits challenging a jury verdict based on jury misconduct without some outside evidence of misconduct. Here, however, the judge became aware of the possibility of juror misconduct before the announcement of the jury’s sentencing recommendations. “[Jjurors are observable by each other, and may report inappropriate juror behavior to the court before they render a verdict.” (Emphasis sic.) Tanner v. United States (1987), 483 U.S. 107, 127, 107 S.Ct. 2739, 2751, 97 L.Ed.2d 90, 110. Therefore, I conclude that the *133prohibitions embodied in Evid.R. 606(B) do not preclude inquiry into the conduct of jurors during sentencing deliberations, as long as the inquiry takes place before the announcement of the jury’s recommendations.
One could reasonably conclude from the distraught juror’s responses to the trial judge that her signing of the jury verdict form was not her free and willing act. She told the judge that she did not agree with the other jurors; she wanted to know the consequences of her failure to agree with the other jurors; and she expressed an urgent desire to go home “for my kids.”
Although the trial judge earnestly and repeatedly attempted to assure the juror that her decision should be hers alone, her responses to his admonitions and assurances created at least the appearance that she probably had voted for the death penalty under some form of duress.
Section 5, Article I of the Ohio Constitution guarantees the right to a trial by jury, and this right “carries with it by necessary implication the right to trial by a jury composed of unbiased and unprejudiced jurors.” Lingafelter v. Moore (1917), 95 Ohio St. 384, 117 N.E. 16, paragraph one of the syllabus. Under the facts of this case, the principles embodied in Section 5, Article I of the Ohio Constitution required further inquiry by the trial judge into the conduct of the jurors during sentencing deliberations.
It is the responsibility of the highest court of this state to carefully review the record and determine whether the proceedings in the trial court stand the test, not of perfection, but of fundamental fairness. In reviewing a record we determine fairness by applying the statutory scheme and rules for criminal procedure adopted by this court. The General Assembly has provided that “[i]f the trial jury unanimously finds, by proof beyond a reasonable doubt, that the aggravating circumstances the offender was found guilty of committing outweigh the mitigating factors, the trial jury shall recommend to the court that the sentence of death be imposed on the offender.” (Emphasis added.) R.C. 2929.03(D)(2).
The very nature of the death penalty requires that every measure be taken to ensure that the penalty is given only to those meeting the statutory requirements. The jury’s recommendation regarding the sentence to be imposed for aggravated murder is an essential element in the sentencing scheme. A court may not sentence a defendant to death without a unanimous jury recommendation for the death penalty.
For these reasons, I conclude that the trial judge, when confronted with such substantial evidence that a juror’s signature on the verdict form was not given freely and without duress, was obligated to conduct an evidentiary hearing to determine whether misconduct had occurred. Given the serious nature of the comments and conduct of the distraught juror, I further conclude that the failure *134to conduct such an evidentiary hearing was prejudicial error. For this reason, I would hold that appellant’s death sentence should be reversed and the case remanded to the trial court for resentencing.
Pfeifer, J., concurs in the foregoing opinion.